NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1340-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JERRY M. REYES, a/k/a
JERRY M. RODRIGUEZ,

     Defendant-Appellant.
_______________________

                   Argued October 20, 2021 – Decided January 13, 2022

                   Before Judges Fuentes, Gooden Brown, and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Indictment No. 16-06-1877.

                   Cody T. Mason, Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; Cody T. Mason, of counsel
                   and on the briefs).

                   Natalie A. Schmid Drummond, Special Deputy
                   Attorney General/Acting Assistant Prosecutor, argued
                   the cause for respondent (Jill S. Mayer, Acting Camden
                   County Prosecutor, attorney; Linda A. Shashoua,
            Special Deputy Attorney General/Acting Assistant
            Prosecutor, of counsel and on the brief).

PER CURIAM

      Defendant Jerry M. Reyes appeals from a judgment of conviction for

murder and related weapons offenses. Based on our review of the record in light

of applicable law, we are convinced the cumulative effect of multiple errors

committed before and during the trial rendered the trial unfair. Accordingly, we

reverse defendant's convictions, vacate his sentence, and remand for further

proceedings.

                                        I.

      The jury heard testimony that on March 12, 2016, Luis "Cito" Feliu died

from the injuries he sustained after being shot twice in Camden near the

barbershop where he worked.

      At about 5:20 p.m. that evening Camden County police officer Antonio

Gennetta went to the scene of the shooting after first hearing that another officer

was responding to "a fight call" in the area and then learning shots had been

fired. He found at the scene a large crowd of people and Feliu, laying on the

ground, bleeding and unresponsive. Gennetta placed him in his patrol car and

drove to a hospital, where Feliu succumbed to his injuries.




                                        2                                    A-1340-18
      At the hospital, Detectives Michael Sutley and Shawn Donlon met Feliu's

fiancé Jeanne Castillo, who had been present at the shooting. She gave the

detectives the nickname and physical description of the shooter. That evening

the detectives interviewed three other people who had witnessed the shooting:

Michael Cubbage, Louis Vasquez, and Shawn Cole, none of whom testified at

trial. Sutley testified that based on those interviews, he identified defendant as

a suspect.

             [PROSECUTOR:] So, as the night progresses, as
             you’re continuing your investigation, did you locate
             any potential witnesses that night to what had occurred
             earlier in that evening?

             [SUTLEY:] Yeah, . . . we had spoken to three . . .
             additional witnesses other than Jeanne Castillo, who is
             referred to as Jenn.

             [PROSECUTOR:] Okay. And did you interview these
             individuals?

             [SUTLEY:] We did.

             [PROSECUTOR:] Okay. And . . . do you recall their
             names?

             [SUTLEY:] It was Michael Cubbage, Louis Vasquez
             and . . . Shawn Cole.

             [PROSECUTOR:] Okay. All right. And based on
             these interviews that you conducted the night of the
             murder, did you develop a suspect?



                                        3                                   A-1340-18
              [SUTLEY:] Yes, we did.

              [PROSECUTOR:] Okay. And what was the suspect’s
              name?

              [SUTLEY:] Jerry Reyes.

         In the early morning hours of the next day, Sutley conducted a second

interview of Castillo.

              [PROSECUTOR:] And what was the purpose of
              conducting this interview?

              [SUTLEY:] Now that we had developed a suspect, we
              wanted to present her with . . . a photo to see if we can
              get an identification.

Another detective, who was not otherwise involved in the investigation,

presented Castillo with a photo array prepared by Sutley of eight individuals:

defendant because he was a suspect and seven other individuals having similar

physical characteristics. Castillo identified defendant's photograph from the

array.

         When asked at trial how she knew the person in the photograph, Castillo

responded: "He had shot Luis." She testified she had first seen defendant two

or three days before the shooting, when she had dropped Feliu off at a corner

store and had seen him walk across the street and talk to defendant. On the day

of the shooting, Castillo was with Feliu at the barbershop.          Feliu left the



                                         4                                   A-1340-18
barbershop and went with a friend down the block to a corner store. When he

returned, he was angry and acting like he was preparing for a fight. Castillo saw

defendant standing outside the barbershop with other people. She described

defendant as being "kind of jumpy" and "[i]nstigating," trying to get Feliu to

come outside, although she could not hear what defendant was saying.

Eventually, Feliu ran outside and met defendant in the street. From inside the

barbershop, Castillo could see Feliu "in like a fighting position . . . with his fists

up" and then with "his hands up like he was surrendering." She heard a gunshot

and saw Feliu run, with defendant chasing after him. She tried to go outside,

but someone pushed her back into the shop. She saw defendant "come in front

of the barbershop window and pull out the gun and shoot him." She did not

actually observe Feliu being shot but saw defendant point and fire his gun in

Feliu's direction.

      After the conclusion of the photo array, Sutley and Donlon contacted an

assistant prosecutor who authorized them to charge defendant with Feliu's

murder. Police arrested defendant on March 15, 2016. That afternoon Sutley

and Donlon interrogated defendant, a recording of which was played for the jury.

Before beginning the interrogation, Sutley read defendant his Miranda rights,




                                          5                                    A-1340-18
Miranda v. Arizona, 384 U.S. 436 (1966); defendant acknowledged

understanding them and signed the Miranda waiver form.

      Defendant told the detectives he had known Feliu since high school. The

week before the shooting, defendant and Feliu had what defendant described as

a "major argument." On the day of the shooting, defendant wanted to fight Feliu

because he believed Feliu had disrespected him. Defendant saw Feliu and

suggested they fight behind a store near the barbershop. Instead, Feliu went into

the barbershop and defendant waited for him outside. Eventually, Feliu exited

the shop, approached defendant, and attempted to punch him but missed and hit

defendant's female friend, someone defendant referred to as "Sister." Feliu

started to run, and defendant chased after him. When he heard a shot, defendant

ran in a different direction. Later, his "ride" picked him up on another street,

and defendant went home, where he called his brother and told him "I think

somebody tried to kill me . . . I could have sworn somebody shot at me, man."

      According to defendant, when his child's mother told him the next day

"they killed Cito . . . [t]he Cito you been arguing with," defendant responded, "I

thought it was for me. I thought the shots w[ere] for me." When she told him

"[y]our name keep[s] coming up," he told her he had run when he heard the

shots. Sutley asked defendant, "any reason they would say that you . . . shot


                                        6                                   A-1340-18
him?" Defendant acknowledged, "There's a reason. . . . We just had a major

argument . . . I wanted to get him to fight. I was the aggressor. I wanted to

fight."

      After defendant denied having a gun, Sutley made multiple comments

about witnesses seeing defendant with a gun. Sutley asked him, "[i]s there any

reason . . . that people say that when you ran away, . . . you had a gun in your

hand[?]" Defendant responded he had his phone in his hand. Sutley followed

up: "people are saying that . . . when you were running away, whether you

picked up a gun, saw a gun, but you were running with a gun . . . did somebody

drop the gun, then, and you picked it up[?]" Defendant again denied having a

gun. Sutley told him, "somebody may have said you picked up the gun or

something like that and, then, you just kept running away."          Defendant

ultimately repeated, "I had no gun."

      As part of the interrogation, detectives showed defendant a video of the

incident recorded by a Realtime Tactical Operations Incident Command "Eye in

the Sky" camera, located about a block from where the shooting occurred.

Sutley again commented on witnesses stating defendant had a gun.

            DETECTIVE SUTLEY: We talked to all those people.
            Here's what those people say. Those people say: When
            he came back running through, and you can see all the
            people out here. When he came back and ran through,

                                       7                                  A-1340-18
            being Jerry -- when he came back and ran through, he
            was holding a gun in his hand. Nobody said you fired
            the gun.

            DEFENDANT: Uh-huh.

            DETECTIVE SUTLEY: But, they said that he was
            holding a gun and that's why I'm trying to figure out
            was it, did – did somebody drop it? Did you get it from
            somebody? . . .

                  ....

            I showed you this, and I -- and we talked to these
            people. And we try to make sense of this and I say to
            myself: Is -- is he scared and that’s why he’s running
            and . . . he brought a gun to the fight just in case he was
            jumped? Because you were -- you were outnumbered,
            right?

When defendant again denied having a gun in his hand, Sutley responded: "Hold

on, hold on, hold on. When we speak to all these people and they say, 'As he

runs away.'" Defendant maintained he did not have a gun and questioned

Sutley's assertion that people had said he had a gun.

            DEFENDANT: Well, that's I would like to know. I
            would like to know where you get that from? Why --
            why they saying I have a gun?

            DETECTIVE SUTLEY: I'm telling you where that –

            DEFENDANT: Why they saying that they seen me
            running with a gun?

            DETECTIVE SUTLEY: Because you had a gun.

                                        8                                 A-1340-18
            DEFENDANT: I did not have a gun.

            DETECTIVE SUTLEY: . . . they're saying that.

Sutley questioned why "these people" and "they" would lie. Telling defendant

"there's no ifs, ands or buts" that he "ended up with a gun," Sutley asserted, "they

said that he was holding a gun" and "[a]ll of the people out there say the same

exact thing." Sutley told defendant, "we talked . . . to the people who were out

there . . . and . . . everybody that we have spoken to, thus far, says when you

were running away, that you had a gun . . . ."

      While reviewing the surveillance video with defendant, both detectives

repeatedly asserted the video clearly showed defendant was holding a gun.

            • "See it in your right hand as you run . . . ";

            • "it's clearly you running and in your right hand, . . . you're
              holding something";

            • "Watch your right hand . . . It's clear as daylight . . . ";

            • "As you're running, you're clearly holding something . . .
              in your right hand";

            • "It's clear that when you're running, there is a gun in your
              hand . . .";

            • "People take off because you pulled a gun out";

            • "Watch. Now look, dude, they see the gun. . . . They're all
              looking at you. They're seeing a gun coming out";


                                         9                                     A-1340-18
            • "The only reason they're running is because the gun's out
              right now";

            • "People are running because you pull a gun out";

            • "You got [the gun] from your waistband"; and

            • "You pulled a gun out right there . . . it's obvious."

After defendant repeatedly stated, "[t]here was no gun," Sutley told him, "you

can watch it" and Donlon said, "you see it!"

      The detectives subsequently interviewed two other witnesses who testified

at trial: Odenell Henry and John Sandy. Sandy owned the barbershop where

Feliu and Henry worked. Sandy was presented with a photo array, selected

defendant's photograph, and identified defendant as the person who was in the

street fighting with Feliu. Sandy was outside when the fight began. When he

heard someone shout, "he got a gun," Sandy ran in the other direction. As he

was running, he heard gunshots. At trial, Henry described the person with whom

Feliu had fought and identified him as "Jerry." Sometime after the fight began,

Henry saw Feliu run past him, chased by "Jerry," who had a gun.

      Brandon Rice, an acquaintance of defendant, was questioned by detectives

five months after the shooting and two months after he had been arrested on an

unrelated weapons charge. He pleaded guilty to the weapons charge, agreed to

testify against his co-defendant, and was sentenced to probation. Rice asserted

                                      10                                  A-1340-18
he was not required to speak with Camden detectives as part of his plea deal and

was not promised anything in exchange for speaking with them. At trial, Rice

testified on the day after the shooting, defendant had confessed to killing Feliu.

According to Rice, defendant told him Feliu had attempted to punch him but hit

defendant's girlfriend instead. Defendant was "caught off guard by the swing,

and he turned around, reacted and shot" Feliu. Defendant then "[r]an down the

alleyway, [and] stashed the gun." Defendant asked Rice to retrieve the gun from

where he had hidden it, but Rice declined. Instead, five months later, Rice told

detectives where defendant had told him he hid the gun. Law enforcement

officials never located the weapon.

                                       II.

      On June 30, 2016, a grand jury returned a four-count indictment charging

defendant with first-degree murder, N.J.S.A. 2C:11-3(a)(1)-(2); second-degree

possession of a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a); second-

degree unlawful possession of a handgun, N.J.S.A. 2C:39-5(b); and second-

degree being a certain person not permitted to possess a handgun, N.J.S.A.

2C:39-7(b).




                                       11                                   A-1340-18
                                       A.

      More than four months before the trial, the trial judge conducted a

N.J.R.E. 104 hearing regarding the voluntariness of the statements defendant

made to detectives during their interrogation. The judge found defendant had

made the statements freely and voluntarily and held the State could play at trial

the recording of the interrogation. The judge noted, and the prosecutor agreed,

that some portions of the video should be redacted. Defense counsel expressly

requested the redaction of the detectives' statements about defendant having a

gun, contending "it's almost as [if] they were testifying as to what was on the

video." The trial judge agreed, finding it "inappropriate for the detectives to

give their take on what happened."          The judge also indicated a curative

instruction might be needed. Defense counsel stated he would provide the State

with a list of proposed redactions and would ask the judge to resolve their

disputes. Despite that discussion, the recording was played at trial without

redaction or curative instruction.

      Defense counsel also asked the references to "everybody else saying he

had a gun" be redacted. The judge denied that request.

            THE COURT: -- that's something else. I think we get
            into everybody else said you had a gun, I'm not saying
            that's an appropriate investigatory technique, but I'm
            saying that at least part of where they're saying you see

                                      12                                   A-1340-18
            this, don't you agree people usually run to the fight not
            away from the fight, I mean those kinds of comments I
            think are appropriate.

                                        B.

      Almost four years before the trial, defendant sent to the trial judge a letter

dated August 8, 2016, asking, among other things, that his attorney, who was a

public defender, send him his "'full discovery' such as all 'statements' from all

witnesses, . . . 'original statements,' [and] my 'grand jury transcripts.'" On

October 11, 2016, defendant sent another letter to the trial judge, advising his

attorney still had not provided him with the requested "full discovery" or

transcripts and asserting his attorney "is not doing his job." He told the judge

he needed "a competent attorney to help [him]." After receiving each letter, the

judge advised defendant in writing he could not respond but would forward his

correspondence to defense counsel for review and reply.

      On January 3, 2017, the court received from defendant a handwritten

"Notice of Motion to Relieve Counsel." Defendant asked the court to relieve

defense counsel and appoint "replacement counsel." He supported the motion

with his certification, detailing why he was dissatisfied with his counsel,

including counsel's purported failure to respond to defendant's requests for

information and his "complete lack of communication."


                                       13                                    A-1340-18
      The record is devoid of any evidence that the court scheduled defendant's

motion for oral argument or addressed his request for new counsel in any pretrial

conference. Instead, more than a year and a half later, on July 26, 2018, the first

day of trial, defendant requested and was permitted to express his concerns.

            DEFENDANT: I want to let the Court know that I'm
            ready to go to this trial. I'm ready for this. But what -
            - I am not ready to continue with my counsel. Now, I
            have -- numerous times, I have written -- I got all the
            proof in here that I have written complaining, given
            complaints about his unprofessionalism, how we not
            having communication, him not filing no motion when
            I ask. Proof that's on this case that I point out that he
            clearly shot me down, not making an effort, nothing.
            I've been complaining. If you would like -- you would
            like to see all this, I have it –

            THE COURT: No. I know you've sent correspondence
            to my chambers.

            DEFENDANT: Yes. Nothing to have yet found no
            remedy for this. Now, I have been patient enough and
            I say nothing, because I believe in a higher power. But
            me personally, I'm ready to go to this trial. There's
            nothing that points to it but an argument, but what a
            police reports on numerous witnesses a bunch of
            contradiction, there is nothing. Now, I have spoken to
            this gentleman about my concerns to no avail. Now,
            what can I -- what else can I do? Now I got an attorney
            ethics grievance form that's unprocessed. Now what
            can I do to change my counsel? Because he’s clearly
            not doing nothing but –

            THE COURT: Sir, you have the right to hire other
            counsel if you so desire. Mr. Wertheimer is a very

                                       14                                    A-1340-18
            experienced trial attorney, he's well-respected. You
            know, I know him to be incredibly professional in the
            way he performs before the [c]ourt. I'm sure he'll, you
            know, fully represent you throughout these
            proceedings, but he is your attorney, sir.

            DEFENDANT: So I can't -- so I'm being forced to
            continue with my counsel that obviously we are not on
            the same page.

            THE COURT: He is your –

            DEFENDANT: Every -- my concern –

            THE COURT: He is your attorney, sir. He will be
            representing you throughout these proceedings.

            DEFENDANT: So I can't do nothing to –

            THE COURT: Well, I mean, you had the right to hire
            your own attorney. I mean, if you're going to go
            through the Public Defender's Office, he has been
            assigned as your attorney. As I said, he's a professional
            -- extremely professional the way he represents clients.
            He's a very experienced attorney, and he is your
            attorney. All right, sir?

            DEFENDANT: So all my complaints will be –

            THE COURT: Your complaints are noted; all right?

            DEFENDANT: No problem. Thank you.

And with that, the trial judge proceeded with jury selection.




                                      15                                A-1340-18
                                        C.

       After three days of trial, the trial judge provided counsel with draft jury

instructions and conducted a charge conference pursuant to Rule 1:8-7(b).

       The trial judge did not include in the jury instructions a Henderson 1

identification charge. The judge had asked counsel for their views on whether

it should be included. Defense counsel, after having an overnight to consider

the issue, told the judge the charge was not relevant because the case did not

involve an identification issue.

       During the charge conference, defense counsel initially requested, based

on Rice's testimony, a "cooperating witness charge," presumably following

Model Jury Charges (Criminal), “Testimony of a Cooperating Co-Defendant or

Witness” (rev. Feb. 6, 2006). He subsequently withdrew that request, stating "I

don't think it applies. There's no present expectation of any favor." With no

objection, the judge included an instruction based on the model charge for

"Credibility - Prior Conviction of a Witness."        See Model Jury Charges

(Criminal), "Credibility - Prior Conviction of a Witness" (rev. Feb. 24, 2003).

       At the charge conference the trial judge advised counsel he intended to

instruct the jury on murder and the lesser-included offenses of aggravated


1
    State v. Henderson, 208 N.J. 208 (2011).

                                       16                                   A-1340-18
manslaughter and reckless manslaughter. The judge granted defense counsel's

request to include a passion/provocation manslaughter charge, prepared and

provided counsel with revised jury instructions and a revised verdict sheet, and,

with no objection from counsel, charged the jury accordingly.

      As to the passion/provocation manslaughter charge, the trial judge

included the following language based on the model charge, Model Jury Charges

(Criminal),      "Murder,    Passion/Provocation      and    Aggravated/Reckless

Manslaughter (N.J.S.A. 2C:11-3a(1) and (2); 2C:11-4a, b(1) and b(2))" (rev.

June 8, 2015):

                     If, on the other hand, you determine the State has
              not disproved at least one of the factors of passion
              provocation manslaughter beyond a reasonable doubt,
              but that the State has proven beyond a reasonable doubt
              that the defendant purposely or knowingly caused death
              or serious bodily injury resulting in death, then you
              must find him guilty of passion provocation
              manslaughter.

                     If, however, the State has failed to prove beyond
              a reasonable doubt that the defendant purposely or
              knowingly caused death or serious bodily injury
              resulting in death, you must find the defendant not
              guilty of murder and passion provocation manslaughter
              and go on to consider whether the defendant should be
              convicted of the crimes of aggravated or reckless
              manslaughter.

But, when explaining the verdict sheet, the judge stated:



                                        17                                 A-1340-18
                  To assist you in reporting a verdict I have
            prepared a verdict sheet for you. You will have this
            with you in the jury room. The verdict form is not
            evidence. The form is only to be used to report your
            verdict, and the verdict sheet is as follows. It sets forth
            the various offenses set forth in the indictment; Count
            [One], charges the defendant with murder, and you
            would make a determination as to either not guilty or
            guilty. As a lesser included offense of murder is
            passion provocation manslaughter. If you find the
            defendant guilty of murder, you would not answer any
            of the following questions. But if you find him not
            guilty of murder, you would respond to the question of
            whether or not he was guilty or not guilty of passion
            provocation manslaughter.

                  Again, if you find the defendant guilty of that
            offense, you would go to the next Count. If you find
            him not guilty, you would consider the charge of
            aggravated manslaughter, and then following that if you
            find him not guilty you would consider the charge of
            reckless manslaughter.

      The   model    jury   charge    for   "murder,    passion/provocation     and

aggravated/reckless manslaughter" includes a sample verdict sheet containing

the following questions and instructions:

            QUESTION NUMBER ONE

            On the charge of Murder, we find the defendant:

            1a. Not Guilty of Murder ____

            1b. Guilty of Passion/Provocation Manslaughter ____

            1c. Guilty of Murder ____

                                       18                                     A-1340-18
If you have found the defendant Not Guilty of Murder,
go to question number two.

If you have found the defendant Guilty of Murder,
please answer the following:

Do you find that the defendant committed the Murder
by his/her own conduct?

____       ____
Yes        No

QUESTION NUMBER TWO

On the charge of Aggravated Manslaughter, we find the
defendant:

2a. Not Guilty of Aggravated Manslaughter      ____

2b. Guilty of Aggravated Manslaughter          ____

If you have found the defendant Not Guilty of
Aggravated Manslaughter, go to question number three.

(INSERT IF ADDITIONAL CHARGES: If you have
found the defendant guilty of question number 2b, go
to Question Four)

QUESTION NUMBER THREE

On the charge of Reckless Manslaughter, we find the
defendant:

3a. Not Guilty of Reckless Manslaughter        ____

3b. Guilty of Reckless Manslaughter            ____




                        19                              A-1340-18
            [INSERT   ADDITIONAL                 CHARGES          IF
            APPROPRIATE]

            PLEASE ADVISE THE SHERIFF’S OFFICER THAT
            YOU HAVE REACHED A VERDICT.

      For reasons not explained on the record, the trial judge did not use the

sample verdict sheet provided in the model jury charge but instead used a verdict

sheet that included headings, preambles containing language from the

indictment, and a different set of questions. As to the murder count, the verdict

sheet contained the following:

                                   MURDER

            COUNT 1 of the indictment charges that on or about
            the 12th day of March, 2016, in the City of Camden, in
            the County of Camden, aforesaid, and within the
            jurisdiction of this Court, JERRY M. REYES did
            purposely or knowingly cause the death or serious
            bodily injury resulting in the death of Luis Feliu,
            contrary to the provisions of N.J.S. 2C: 11-3a (1)(2) and
            against the peace of this State, the Government and
            dignity of the same.

                  a. On the charge of murder of Luis Feliu
                  our verdict is:

                  NOT GUILTY         ____         GUILTY       ____

                  If you find the defendant GUILTY, skip the
                  following questions and go on to Count 2.

                  If you find the defendant NOT GUILTY,
                  please answer the following question.

                                      20                                   A-1340-18
                  b. On the charge of passion/ provocation
                  manslaughter of Luis Feliu our verdict is:

                  NOT GUILTY         ____        GUILTY        ____

                  If you find the defendant GUILTY, skip the
                  following questions and go on to Count 2.

                  If you find the defendant NOT GUILTY,
                  please answer the following question.

                  c. On the charge of aggravated
                  manslaughter of Luis Feliu our verdict is:

                  NOT GUILTY         ____        GUILTY        ____

                  If you find the defendant GUILTY, skip the
                  following question and go on to Count 2.

                  If you find the defendant NOT GUILTY,
                  please answer the following question.

                  d. On the charge of reckless manslaughter
                  of Luis Feliu our verdict is:

                  NOT GUILTY         ____        GUILTY        ____

      After deliberating for less than two hours, the jury found defendant guilty

on all counts. On the murder-count portion of the verdict sheet, the jury checked

"GUILTY" in response to question a and did not address questions b, c, or d.

      The trial judge subsequently imposed an aggregate prison term of sixty-

five years with periods of parole ineligibility and parole supervision as

prescribed by the No Early Release Act, N.J.S.A. 2C:43-7. Specifically, the trial

                                      21                                   A-1340-18
judge merged the possession of a weapon for an unlawful purpose count with

the murder count and imposed a sixty-year prison sentence for those

convictions; imposed a concurrent five-year term on the conviction of unlawful

possession of a weapon; and on the certain-person conviction imposed a

consecutive five-year term.

                                     D.

      On appeal, defendant argues

            POINT I

                  REVERSAL IS REQUIRED BECAUSE
                  THE TRIAL COURT SUMMARILY
                  DENIED DEFENDANT’S PRE-TRIAL
                  REQUESTS FOR NEW COUNSEL
                  WITHOUT APPLYING THE PROPER
                  LEGAL ANALYSIS.

            POINT II

                  REVERSAL IS REQUIRED BECAUSE
                  THE      STATE    IMPROPERLY
                  BOLSTERED    ITS CASE   WITH
                  INADMISSIBLE HEARSAY ABOUT
                  DEFENDANT BEING THE SHOOTER
                  AND TWO DETECTIVES' OPINIONS
                  THAT DEFENDANT WAS HOLDING A
                  GUN IN A VIDEO.

                  A.   The State Presented Improper
                  Hearsay That Multiple Non-Testifying
                  Witnesses Implicated Defendant.



                                     22                                 A-1340-18
     B.    The Interrogation Video Improperly
     Included the Detectives’ Opinions that
     Defendant Had a Gun in a Video.

POINT III

     REVERSAL IS REQUIRED BECAUSE
     THE COURT WRONGLY INSTRUCTED
     THE JURY TO ONLY CONSIDER
     PASSION/PROVOCATION
     MANSLAUGHTER    IF   IT FIRST
     ACQUITTED ON MURDER.

POINT IV

     THE COURT COMMITTED PLAIN
     ERROR WHEN IT FAILED TO CHARGE
     THE JURY ON HOW TO CONSIDER
     THE IDENTIFICATION, THE ALLEGED
     CONFESSION, OR THE POSSIBLE
     BIAS STEMMING FROM RICE'S
     PROBATION.

     A.    The Court Committed Plain Error in
     Not Charging the Jury on the Key Issue of
     Identification.

     B.   It Was Plain Error to Not Instruct the
     Jury on How to Consider the Alleged
     Confession and Rice's Probation.

POINT V

     THE CUMULATIVE EFFECT OF THE
     TRIAL    ERRORS       DEPRIVED
     DEFENDANT OF DUE PROCESS AND
     A FAIR TRIAL AND WARRANTS
     REVERSAL OF HIS CONVICTIONS.

                        23                         A-1340-18
            POINT VI

                  RESENTENCING    IS   REQUIRED
                  BECAUSE THE TRIAL COURT BASED
                  THE   65-YEAR   SENTENCE   ON
                  IMPROPER CONSIDERATIONS AND
                  AN UNJUSTIFIED CONSECUTIVE
                  TERM.

                  A.    Resentencing Is Required Because
                  the Court Did Not Adequately Explain the
                  Sentence Imposed, Put Undue Emphasis on
                  the Need for General Deterrence, and
                  Considered Improper Factors.

                  B.    Resentencing Is Required Because
                  the Court Wrongly Imposed a Consecutive
                  Five-Year Term.

                                      III.

      Because defendant did not object or otherwise raise before the trial court

many of the legal issues he now raises on appeal, we review his arguments under

the plain-error standard of Rule 2:10-2, unless otherwise indicated. See State v.

Singh, 245 N.J. 1, 13 (2021) (finding "[w]hen a defendant does not object to an

alleged error at trial, such error is reviewed under the plain error standard").

"[A]n unchallenged error constitutes plain error if it was 'clearly capable of

producing an unjust result,'" id. (quoting R. 2:10-2) and raises a reasonable

doubt as to "whether the jury came to a result that it otherwise might not have

reached." State v. R.K., 220 N.J. 444, 456 (2015). When applying the plain-

                                      24                                   A-1340-18
error standard, we evaluate an error "in light of the overall strength of the State's

case." State v. Walker, 203 N.J. 73, 90 (2010).

                                         A.

      We consider first the jury instructions and verdict sheet. "'Correct [jury]

charges are essential for a fair trial,' and, therefore, 'erroneous instructions on

material points are presumed to be reversible error.'" State v. Lora, 465 N.J.

Super. 477, 498 (App. Div. 2020) (quoting State v. Martin, 119 N.J. 2, 15

(1990)). We "evaluate a challenged jury instruction in the context of the entire

charge to determine whether the challenged language was misleading or

ambiguous."     Ibid. (quoting State v. Nelson, 173 N.J. 417, 447 (2002)).

"Contradictory and inconsistent charges are inherently inadequate as they create

a reasonable likelihood that a juror understood the instructions in an

unconstitutional manner." State v. Gonzalez, 444 N.J. Super. 62, 77 (App. Div.

2016) (quoting State v. Moore, 122 N.J. 420, 433 (1991)).

                                         1.

      Passion/provocation manslaughter is applicable "when a homicide which

would otherwise be murder under [N.J.S.A.] 2C:11-3, other than felony murder,

is 'committed in the heat of passion resulting from a reasonable provocation.'"

State v. Galicia, 210 N.J. 364, 378-79 (2012) (quoting N.J.S.A. 2C:11-4(b)(2)).


                                        25                                    A-1340-18
Thus, "murder can be downgraded to voluntary manslaughter by virtue of a

finding of passion/provocation." Id. at 380.

      In State v. Coyle, 119 N.J. 194, 223-24 (1990), our Supreme Court

reversed the defendants' convictions because of erroneous instructions directing

the jury not to consider passion/provocation under N.J.S.A. 2C:11-4(b)(2)

unless it acquitted defendant of murder. The Court held that in a murder case

containing evidence of passion/provocation, "the jury must find both purposeful

homicide and an absence of passion/provocation" to convict a defendant of

murder. Coyle, 119 N.J. at 223 (emphasis in the original). The charge in Coyle

included a mix of language regarding the State's burden to prove murder and

disprove passion/provocation, ending with an instruction that the jury did not

need to consider the lesser-included offenses unless the State failed to prove

murder.     Id. at 222.      The Court found "despite the evidence of

passion/provocation in the record, the jury may have convicted [the] defendant

of murder simply by finding that 'it [was] his conscious object to cause death or

serious bodily injury,' without having considered the possibility of a

manslaughter verdict." Id. at 222-23. The Court held the charge "so greatly

risked confusion as to amount to error." Id. at 224.




                                      26                                   A-1340-18
      The charge here was similarly flawed. Although the trial judge began by

following the model jury charge on "murder, passion/provocation and

aggravated/reckless manslaughter," he directly contradicted that charge in his

instructions on the verdict sheet.

            If you find the defendant guilty of murder, you would
            not answer any of the following questions. But if you
            find him not guilty of murder, you would respond to the
            question of whether or not he was guilty or not guilty
            of passion provocation manslaughter.

            Again, if you find the defendant guilty of that offense,
            you would go to the next Count. If you find him not
            guilty, you would consider the charge of aggravated
            manslaughter, and then following that if you find him
            not guilty you would consider the charge of reckless
            manslaughter.

Like the charge in Coyle, that instruction "had the potential to foreclose jury

consideration of whether passion/provocation should reduce an otherwise

purposeful killing from murder to manslaughter." Coyle, 119 N.J. at 222.

      That error was compounded by the erroneous verdict sheet. Our Supreme

Court has "recognize[d] the importance of the verdict sheet as 'an essential

component' of the trial court's 'road map' for the jury's deliberations." State v.

Cuff, 239 N.J. 321, 340 (2019) (quoting Galicia, 210 N.J. at 387). "Jurors are

likely to refer, and refer often, to the directions on the verdict form." Ibid.

(quoting State v. Nelson, 173 N.J. 417, 449 (2002)). "Thus, 'we encourage

                                       27                                   A-1340-18
completeness and consistency in the preparation of verdict sheets.'" Id. at 340-

41 (quoting State v. Gandhi, 201 N.J. 161, 198 (2010)). Because the jury

instructions "serve as the jury's primary guide as it considers the charges and the

evidence," errors in a verdict sheet can be regarded as harmless unless the

verdict sheet was misleading. Id. at 341.

      This verdict sheet was misleading and materially differed in significant

respects from the model verdict sheet.       The jurors saw a quote from the

indictment that described only murder and said nothing about the lesser-included

offenses. The first question asked for their verdict only on murder. Unlike the

sample verdict sheet in the model charge, they were not asked to consider

simultaneously with their verdict on murder their verdict on passion/provocation

manslaughter. That question was followed by instructions telling them to "skip"

the questions about the lesser-included offenses if they found defendant guilty

of murder. The verdict sheet thereby directly contradicted the model jury charge

for "murder, passion/provocation and aggravated/reckless manslaughter" and

followed the erroneous portion of the jury instructions that told them if they

found defendant guilty of murder, they should not answer the questions about

passion/provocation and should go on to the questions about the other counts.

Like the erroneous portion of the charge, that direction "may have prevented the


                                       28                                    A-1340-18
jury   from    considering   passion/provocation    simultaneously     with    its

determination of defendant's guilt or innocence on the murder charge, as

required by N.J.S.A. 2C:11-4(b)(2) and [Coyle], 119 N.J. [at 223-24]." Galicia,

210 N.J. at 387. Unlike the trial judge in State v. Reese, 267 N.J. Super. 278,

283 (App. Div. 1993), this trial judge did not instruct the jury that the verdict

sheet did not set forth the elements of the offenses they had to consider and did

not remind them after reviewing the verdict sheet the State had to disprove

passion/provocation.

       We reject the State's argument that the errors in the charge and verdict

sheet were harmless because of the insufficient evidence of provocation. Given

the low threshold for a charge on a lesser-included offense, see Coyle, 119 N.J.

at 224, the passion/provocation manslaughter charge was warranted. See State

v. Erazo, 126 N.J. 112, 125 (1991) (quoting N.J.S.A. 2C:1-8(e)) (finding the

standard to be "whether the evidence provided a 'rational basis' for a

passion/provocation charge"); Coyle, 119 N.J. at 226 (finding "a third person

can be provoked when a close friend suffers injury or abuse under circumstances

that would constitute adequate provocation had the third person been the object

of abuse"). The alleged provocation, punching a girlfriend or a "sister," was

adequate and the "intervening time was short enough that defendant did not have


                                      29                                   A-1340-18
time to cool off from that provocation." State v. Carrero, 229 N.J. 118, 131

(2017). The jury could have found, consistent with his alleged confession to

Rice, that defendant shot Feliu in reaction to Feliu punching his female friend.

      The errors in the charge and verdict sheet were not harmless. Because the

erroneous instructions and verdict sheet were capable of producing an unjust

result, we hold they constitute plain error warranting reversal. See State v.

Montalvo, 229 N.J. 300, 323 (2017).

                                         2.

      Defendant faults the trial judge for failing to give the jury an identification

instruction. "[W]hen identification is a fundamental or an essential issue at trial,

'the defendant ha[s] a right to expect that the appropriate guidelines w[ill] be

given, focusing the jury's attention on how to analyze and consider the factual

issues with regard to the trustworthiness' of in-court identifications." State v.

Robinson, 165 N.J. 32, 41 (2000) (quoting State v. Green, 86 N.J. 281, 292

(1981)). "[J]uries must receive thorough instructions tailored to the facts of the

case to be able to evaluate the identification evidence they hear." Henderson,

208 N.J. at 302. In cases in which identification is a key issue, the trial court

must instruct the jury on identification, even if a defendant does not make that




                                        30                                    A-1340-18
request. State v. Cotto, 182 N.J. 316, 325 (2005). Identification is a key issue

when "[i]t [is] the major . . . thrust of the defense." Green, 86 N.J. at 291.

      Although defendant agreed he was present for and participated in a

physical altercation with Feliu, he denied being the shooter. Castillo at trial

specifically identified defendant as the shooter. That discrepancy was sufficient

to make defendant's identification as the shooter a fundamental and essential

trial issue. The trial judge erred in not giving the identification charge.

      If failure to give the identification instruction were the only issue in this

appeal, our inquiry would not end there. We would consider whether the failure

to give the instruction was invited error given defense counsel's statement to the

judge that the instruction was not relevant, see State v. Bailey, 231 N.J. 474, 490

(2018), and, if not invited error, whether it was plain error, considering "the

strength and quality of the State's corroborative evidence rather than . . . whether

defendant's misidentification argument is convincing." Cotto, 182 N.J. at 32.

Because we already found reversible error in the jury instructions and verdict

sheet on the passion/provocation manslaughter issue, we need not decide

whether the trial court's failure to give the identification instruction was invited

or plain error.




                                        31                                    A-1340-18
                                        3.

       Defendant faults the trial judge for failing to give the jury a

Hampton/Kociolek 2 charge based on defendant's alleged statement to Rice. In

a Hampton/Kociolek charge, a trial judge instructs the jury its "function [is] to

determine whether or not [any written or oral] statement was actually made by

the defendant, and, if made, whether the statement or any portion of it is

credible."   See Model Jury Charges (Criminal), "Statements of Defendant-

Allegedly Made" (rev. June 14, 2010). "The principal value of the Kociolek

charge is to cast a skeptical eye on the sources of inculpatory statements

attributed to a defendant." State v. Harris, 156 N.J. 122, 183 (1998); see also

State v. Feaster, 156 N.J. 1, 72 (1998) (holding the "purpose of a Hampton

charge is to call the jury's attention to the possible unreliability of the alleged

statements made by a criminal defendant"). Although Hampton applies to

statements made to police witnesses, Kociolek is not so limited. State v. Wilson,

335 N.J. Super. 359, 367 (App. Div. 1999), aff'd, 165 N.J. 657 (2000).

       A judge is required to give the Hampton/Kociolek instruction whether or

not requested by a defendant. State v. Jordan, 147 N.J. 409, 425 (1997). The

trial judge erred in failing to give the charge.     Because we already found


2
    State v. Hampton, 61 N.J. 250 (1972); State v. Kociolek, 23 N.J. 400 (1957).

                                       32                                    A-1340-18
reversible error in the jury instructions and verdict sheet on the

passion/provocation manslaughter issue, we need not decide whether the trial

court's failure to give the Hampton/Kociolek instruction was plain error, given

defense counsel's failure to request it, or invited error, given defense counsel's

reliance in his closing argument on Rice's testimony about defendant's statement

to support his contention that if the jury found defendant was the shooter, they

should find him guilty of passion/provocation manslaughter, not murder.

                                        4.

      Defendant faults the trial judge for not instructing the jury about Rice's

"probationary status."    "[A] charge against a prosecution witness that is

unrelated to the current charge against the defendant may be an appropriate topic

for cross-examination." State v. Bass, 224 N.J. 285, 304 (2016). "[A] charge

need not be pending at the time of trial to support an inference of bias." Ibid.

Even "a charge against a witness that has been resolved by dismissal or

sentencing before the witness testifies may be an appropriate subject for cross-

examination." Ibid.

      Defendant took advantage of the full and fair opportunity he received to

cross-examine Rice regarding his contact with police, his plea agreement and

the probationary term he had received in the unrelated matter, and his possible


                                       33                                   A-1340-18
bias in testifying.    Having asked for and withdrawn his request for a

"cooperating witness charge," he now faults the trial judge for failing to give

that charge. We see no error.

      In the notes to the model jury charge on "Testimony of a Cooperating Co-

Defendant or Witness," trial judges are cautioned against giving the charge if

not requested by the defendant.

            This charge should not be given except upon the request
            of defense counsel. "While a defendant is entitled to
            such a charge if requested and a judge may give it on
            his own motion if he thinks it advisable under the
            circumstances, it is generally not wise to do so absent a
            request, because of the possible prejudice to the
            defendant. State v. Begyn, 34 N.J. 35, 54-56 (1961);
            State v. Gardner, 51 N.J. 444, 460-61 (1968).
            Certainly, it is not error, let alone plain error, for a trial
            judge to fail to give this cautionary comment where it
            has not been requested." State v. Artis, 57 N.J. 24, 33
            (1970).

            [Model Jury Instructions (Criminal), "Testimony of a
            Cooperating Co-Defendant or Witness" (rev. Feb. 6,
            2006), n.1].

      We see no reason for the trial judge to have deviated from that sound

direction in a case in which defense counsel withdrew the request for the charge

and subsequently in his closing argument relied on the witness's testimony in

support of his assertion that, if the jury found defendant was the shooter, it

should find him guilty of passion/provocation manslaughter, not murder.

                                        34                                   A-1340-18
                                       B.

      We now address defendant's requests and motion for new counsel. "The

Sixth Amendment of the United States Constitution and Article I, Paragraph 10

of the New Jersey Constitution both guarantee all defendants in criminal

prosecutions the right to have the assistance of counsel for their defense." State

v. Outland, 245 N.J. 494, 505 (2021). Although that right generally includes a

defendant's right to the counsel of his or her choice, "an indigent defendant who

is represented by appointed counsel does not enjoy a right to choose counsel."

State v. Kates, 426 N.J. Super. 32, 43 (App. Div. 2012), aff'd, 216 N.J. 393

(2014). Rather, "[t]he Office of the Public Defender retains the flexibility to

substitute one attorney from its office for another." Ibid. "[A] court may not

require the Public Defender to assign new counsel to a defendant who was

dissatisfied with the attorney assigned to represent him, absent a showing of

'substantial cause.'" State v. Coon, 314 N.J. Super. 426, 438 (App. Div. 1998).

      We don't know whether substantial cause merited a change of counsel

because the trial judge did not perform a substantial-cause analysis.          We

recognize that a letter is not a motion. Ducey v. Ducey, 424 N.J. Super. 68, 73

n.2 (App. Div. 2012) ("the use of correspondence must not be a substitute for a

motion when presenting a party's request for specific relief"); see also R. 1:6-2.



                                       35                                   A-1340-18
And we understand why the trial judge did not treat defendant's August 8, 2016

and October 11, 2016 correspondence as motions. But that does not explain why

the trial judge failed to address defendant's repeatedly-raised concerns about his

counsel at one of the pretrial conferences, such as the plea cut-off conference. 3

See R. 3:9-1(c) and (d).

      Simply "not[ing]" on the first day of trial defendant's complaint about his

counsel is not enough to ensure the protection of defendant's Sixth Amendment

rights. See Martel v. Clair, 565 U.S. 648, 664 (2012) (finding "courts cannot

properly resolve substitution motions without probing why a defendant wants a

new lawyer"); United States v. Iles, 906 F.2d 1122, 1130 (6th Cir. 1990)

(holding when an indigent defendant timely moves for new appointed counsel,

a trial court must determine the reasons for defendant's dissatisfaction with

existing appointed counsel). Unlike the defendant in State v. Maisonet, 245 N.J.

552, 561 (2021), who asked the court right before jury selection began for an

adjournment to obtain new counsel, defendant first raised concerns about his



3
   Defendant claimed defense counsel allegedly failed to provide him with
discovery material and did not keep him fully inform about his defense strategy.
We do not express any opinion or reach any conclusion about the merit of
defendant's allegations. However, we note that an attorney has an ethical duty
to keep the client "fully inform[ed]" and explain "how, when, and where the
client may communicate with the lawyer." RPC 1.4(a).

                                       36                                   A-1340-18
counsel almost four years before trial and formally moved for new counsel

almost eighteen months before trial. Based on the record containing defendant's

unopposed assertions regarding the breakdown in communication with counsel

and other alleged failings of counsel, we cannot conclude his motion would have

or should have been denied. Failure to decide defendant's timely-submitted

motion and address substantively his concerns was reversible error.

                                        C.

      We now turn to defendant's assertion that the trial judge erred in

permitting the State to "bolster[]" its case improperly by presenting inadmissible

hearsay or opinion testimony about defendant being the shooter, specifically

Sutley's testimony that his interviews of Cubbage, Vasquez, and Cole led him to

identify defendant as a suspect; Sutley's testimony that he interviewed Castillo

a second time because "[n]ow that we had developed a suspect, we wanted to

present her with . . . a photo to see if we can get an identification"; the multiple

statements Sutley made during defendant's interrogation about unnamed people

saying defendant had a gun; and the multiple assertions about defendant holding

a gun the detectives made while watching the surveillance video with defendant

during his interrogation.




                                        37                                    A-1340-18
      We "defer to a trial court's evidentiary ruling absent an abuse of

discretion." State v. Garcia, 245 N.J. 412, 430 (2021). We "will not substitute

our judgment unless the evidentiary ruling is 'so wide of the mark' that it

constitutes 'a clear error in judgment.'" Ibid. (quoting State v. Medina, 242 N.J.

397, 412 (2020)). When the appealing party failed to object to the evidentiary

ruling at trial, we review it under the plain-error standard. Singh, 245 N.J. at

13. An evidentiary decision is reviewed de novo if the trial court applied the

wrong legal standard in admitting or excluding the evidence. State v. Trinidad,

241 N.J. 425, 448 (2020). Only a mistaken evidentiary ruling having "the clear

capacity to cause an unjust result" will lead to a reversal of a conviction. Garcia,

245 N.J. at 430.

                                         1.

      "The Sixth Amendment to the United States Constitution and Article I,

Paragraph 10 of the New Jersey Constitution guarantee a criminal defendant the

right to confront 'the witnesses against him.'" Medina, 242 N.J. at 412 (quoting

U.S. Const. amend. VI; N.J. Const. art. I, ¶ 10). The right of confrontation,

which is exercised through cross-examination, is "an essential attribute of the

right to a fair trial." State v. Branch, 182 N.J. 338, 348 (2005).




                                        38                                    A-1340-18
      "[B]oth the Confrontation Clause and the hearsay rule are violated when,

at trial, a police officer conveys, directly or by inference, information from a

non-testifying declarant to incriminate the defendant in the crime charged."

Branch, 182 N.J. at 350; see also State v. Weaver, 219 N.J. 131, 151 (2014)

(finding "testimony of a witness who directly or indirectly provides information

derived from a non-testifying witness that incriminates a defendant" is

"generally forbid[den]" at trial); State v. Bankston, 63 N.J. 263, 268-69 (1973)

(holding detective's disclosure of information received from an informant while

explaining reason for arresting defendant contravened defendant's Sixth

Amendment right to confront witness against him).           "When the logical

implication to be drawn from the testimony leads the jury to believe that a non-

testifying witness has given the police evidence of the accused's guilt, the

testimony should be disallowed as hearsay." Bankston, 63 N.J. at 271.

      That is exactly what happened here. Sutley's testimony that the interviews

of Cubbage, Vasquez, and Cole led him to identify defendant as a suspect

created the "inescapable inference" Sutley received information from them

implicating defendant in the crime. Ibid.; cf. State v. Kemp, 195 N.J. 136, 155

(2008) (finding defendant's right to confrontation was not violated because "all

of the sources who led [the detective] to focus on defendant testified and were



                                      39                                  A-1340-18
cross-examined at defendant's trial"). Sutley's testimony that he interviewed

Castillo a second time because after the interviews of Cubbage, Vasquez, and

Cole, he had developed defendant as a suspect "[swept] in inadmissible

hearsay," implied he had "information suggestive of the defendant's guilt," and

was irrelevant and highly prejudicial. Branch, 182 N.J. at 352. "The jury only

needed to know that the police fairly displayed the photographs to the witnesses

and that the process led to a reliable identification." Ibid. Sutley's repeated

assertions during the interrogation that unnamed people had described defendant

as holding a gun – effectively naming him as the shooter – directly conveyed to

the jury he had obtained from numerous non-testifying witnesses knowledge

incriminating defendant. See Branch, 182 N.J. at 351 (holding "a police officer

may not imply to the jury that he possesses superior knowledge, outside the

record, that incriminates the defendant"). Sutley's hearsay testimony deprived

defendant of his constitutional right to confront the witnesses against him.

                                       2.

      Defendant argues that the detectives' repeated assertions about defendant

having a gun during their recorded interrogation of defendant, which was played

for the jury, were improper expressions of lay opinions. The State contends they

were not intended as opinions but mere and obvious interrogation tactics.


                                      40                                   A-1340-18
However labeled, the detectives' repeated assertions that defendant had a gun

were improper, highly prejudicial, and capable of producing an unjust result.

      N.J.R.E. 701, which governs lay witness opinion testimony, states: "[i]f

a witness is not testifying as an expert, the witness' testimony in the form of

opinions or inferences may be admitted if it: (a) is rationally based on the

witness' perception; and (b) will assist in understanding the witness' testimony

or determining a fact in issue." "The purpose of N.J.R.E. 701 is to ensure that

lay opinion is based on an adequate foundation." Neno v. Clinton, 167 N.J. 573,

585 (2001); see also Singh, 245 N.J. at 14. Lay opinion testimony can be

admitted "[only] if it falls within the narrow bounds of testimony that is based

on the perception of the witness and that will assist the jury in performing its

function." State v. McLean, 205 N.J. 438, 456 (2011); see also id. at 459 (a

witness may not offer a lay opinion on a matter "not within [the witness's] direct

ken . . . and as to which the jury is as competent as he to form a conclusion")

(quoting Brindley v. Firemen's Ins. Co., 35 N.J. Super. 1, 8 (App. Div. 1955)).

      The detectives' numerous assertions that defendant was holding a gun

were not "fleeting." See Singh, 245 N.J. at 17 (finding detective's two references

to a person in a surveillance video he was narrating as "the defendant" to be

error but harmless error given its fleeting nature). Unlike the detective in Singh,



                                       41                                    A-1340-18
245 N.J. at 20, who, as the arresting officer, had first-hand knowledge of the

sneakers about which he testified, these detectives had no first-hand knowledge

of the gun, which was never recovered, or of what happened during the shooting,

which they had not personally witnessed. Their statements were based on their

review of the surveillance video and, thus, were not "rationally based on [their]

perception" of the actual events, as required by N.J.R.E. 701. The jury was no

less competent than the detectives to form a conclusion as to what the

surveillance video depicted.

      Given that defendant admitted to being present at the shooting, the only

material factual issues in dispute were whether defendant had a gun and was the

shooter. Like the officer in McLean, 205 N.J. at 445, who testified as to an

ultimate determination that the defendant was engaging in drug transactions,

these detectives repeatedly stated their opinion as to the ultimate critical issue:

defendant had a gun.

            Police testimony concerning a defendant's guilt or
            veracity is particularly prejudicial because "[a] jury
            may be inclined to accord special respect to such a
            witness," and where that witness's testimony goes "to
            the heart of the case," deference by the jury could lead
            it to "ascribe[] almost determinative significance to [the
            officer's] opinion."

            [State v. Tung, 460 N.J. Super. 75, 102 (App. Div.
            2019) (quoting Neno, 167 N.J. at 586-87).]

                                       42                                    A-1340-18
See also State v. Frisby, 174 N.J. 583, 595 (2002) (finding the admission of

certain police testimony to be plain error, noting "[t]he effect of the police

testimony essentially vouching for" the version of events contrary to a

defendant's version "cannot be overstated"). The detectives repeatedly asserted

defendant had a gun while defendant repeatedly denied having a gun. Their

numerous assertions regarding that critical issue, especially in the face of

defendant's repeated denials, were highly prejudicial.

      The   State's   contention    that    the   detectives'   assertions   reflected

interrogation tactics and not opinion is not persuasive. The prosecutor asked

Sutley to explain his reason for asking defendant a particular question: "whether

[defendant] had a gun for protection." Sutley responded:

            [SUTLEY:] Yeah. Sometimes when a suspect is
            having trouble with his recollection or facts or doesn't
            want to come open and be honest, one of the things that
            we do is we try to minimize it and give him an excuse
            to tell -- to tell the truth or try to explain his side of the
            story. In that case, when I was offering it for protection
            or something like that, I was offering it for that reason.

            [PROSECUTOR:] Okay. And . . . is there like -- kind
            of like a term in terms of like interviewing tactics that
            that's referred to when you're trying to offer somebody
            a fact to accept or to reject?

            [SUTLEY:] Well, I'm – I'm trying to minimize the
            overall picture, in -- in essence, is what I was trying to

                                           43                                   A-1340-18
            do. Because, if I asked him why he murdered him, you
            would never get an answer. But, I asked if you have a
            gun for protection, people understand that. Sometimes,
            you can minimize it where they'll – they'll be a little
            more truthful.

            [PROSECUTOR:] Okay. When you were telling him
            that no one said he fired a gun, what was the reason why
            you were telling him that?

            [SUTLEY:] Again, I was trying to minimize it.

That colloquy did not make clear to the jury that the detectives' assertions about

defendant having a gun were not factual statements but instead were part of an

effort to elicit a confession from defendant. Without any curative instruction,

anyone watching the interrogation video would understand the detectives were

stating their observations from their viewing of the surveillance video and their

conclusion that defendant had a gun. The prejudicial effect of those police

detective statements going to the heart of the case "cannot be overstated."

Frisby, 174 N.J. at 595.

      The trial judge's conclusions at the pretrial N.J.R.E. 104 hearing that the

interrogation video should be redacted and that a curative instruction might be

needed were correct. Unfortunately, the trial judge erred in not ensuring those

redactions were made and in not giving that curative instruction.




                                       44                                   A-1340-18
      As a result of these evidential errors, the jury heard hearsay testimony

regarding the statements of several named and unnamed non-testifying

witnesses that violated defendant's constitutional right of confrontation and

improper lay opinion testimony that was highly prejudicial. These errors had

the clear capacity to cause an unjust result.

                                        D.

      "Even if an individual error does not require reversal, the cumulative

effect of a series of errors can cast doubt on a verdict and call for a new trial."

State v. Sanchez-Medina, 231 N.J. 452, 469 (2018); see also Weaver, 219 N.J.

at 155 (finding "[w]hen legal errors cumulatively render a trial unfair, the

Constitution requires a new trial"). Our "obligation is to ensure that defendant

had a fair trial." State v. Jenewicz, 193 N.J. 440, 473 (2008).

      Considering the individual errors and their cumulative effect, we are

unable to conclude the cumulative error was harmless or that defendant had a

fair trial and, thus, are constrained to vacate defendant's convictions and remand

for a new trial.

                                        E.

      Because we are reversing his convictions, we need not address defendant's

argument regarding the sentence.


                                       45                                    A-1340-18
      Reversed and remanded for further proceedings consistent with this

opinion. We do not retain jurisdiction.




                                     46                           A-1340-18